                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 JOEL C. NADLER,

                             Plaintiff,
        v.                                                       OPINION and ORDER

 ANDREW MAKI, ANDREA NODOLF,                                          19-cv-616-jdp
 and JAKE MACK,

                             Defendants.



 JOEL CRAIG NADLER,

                             Plaintiff,
                                                                 OPINION and ORDER
        v.
                                                                      19-cv-637-jdp
 BRADLEY JON BRECKNER,

                             Defendant.


       Joel Craig Nadler has removed two state-court cases to this court: a criminal

misdemeanor case in which he pleaded no contest to disorderly conduct, see Wisconsin v. Nadler,

Dunn County Case No. 2018CM322; and a civil case in which the court issued a restraining

order against him, see Breckner v. Nadler, Dunn County Case No. 2018CV167. Both cases arose

from an altercation between Nadler and his neighbor Bradley Jon Breckner, after Breckner

complained about Nadler helping another neighbor burn a brush pile.

       This court must examine removals of criminal cases to determine whether they should

be summarily remanded to state court. 28 U.S.C. § 1455(b)(4). In civil cases I must ensure

that the court has subject matter jurisdiction, and I retain the inherent authority to dismiss

cases sua sponte. See, e.g., Mallard v. U.S. Dist. Ct., 490 U.S. 296, 307–08 (1989) (in forma
pauperis statute “authorizes courts to dismiss a ‘frivolous or malicious’ action, but there is little

doubt they would have power to do so even in the absence of this statutory provision.”); Rowe

v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) (“district courts have the power to screen

complaints filed by all litigants, prisoners and non-prisoners alike, regardless of fee status.”). I

conclude that both cases should be remanded.

       Nadler has waited far too long to seek removal. Criminal defendants must seek removal

from the earlier of (1) 30 days after arraignment or (2) before trial, unless the defendant can

show this court good cause. § 1455(b)(1). From my review of the state’s electronic court records

at wcca.wicourts.gov, Nadler’s initial appearance was July 31, 2018 and he was convicted on

February 5, 2019. Nadler filed his notice of removal on July 29, 2019. Nadler does not suggest

any reason to find good cause for his removal being at least several months late, nor can I think

of a plausible excuse for such a delay.

       As for his civil case, the general rule is that it must be removed within 30 days from the

date the defendant receives the initial pleading. 28 U.S.C. § 1446(b)(1). Nadler filed his notice

of removal on August 2, 2019. Again, Nadler is far too late: the court issued a four-year

injunction against Nadler on July 11, 2018.

       Timing aside, Nadler doesn’t meet the jurisdictional requirements for removal. To

remove a state criminal prosecution there must be a basis under 28 U.S.C. §§ 1442 (“Federal

officers or agencies sued or prosecuted”); 1442a (“Members of armed forces sued or

prosecuted”); or 1443 (“Civil rights cases”). To remove a civil case, a defendant must show

either that the case raises a federal question or that or that the parties are completely diverse

and the amount in controversy exceeds $75,000.




                                                 2
       Nothing in Nadler’s notice of removal suggests that his cases fall under any of these

categories. Although Nadler’s notices of removal are somewhat difficult to understand, I take

him to be saying that defendant law enforcement and prosecutorial officials, along with

Breckner, violated his constitutional right to due process in those proceedings. But Nadler does

not say that his race played any part in the criminal prosecution, which he would need to do

before he could rely on § 1443 to remove his criminal case. Indiana v. Haws, 131 F.3d 1205,

1209 (7th Cir. 1997) (“The Supreme Court has interpreted [§ 1443] to apply only if the right

alleged arises under a federal law providing for civil rights based on race”). As for Nadler’s civil

case, the question whether it was proper to issue an injunction against Nadler is a matter of

state law. A defendant cannot base federal question jurisdiction on a defense or counterclaim.

Vaden v. Discover Bank, 556 U.S. 49, 60 (2009). If Nadler disagrees with the rulings in his state

cases, he should file motions in the circuit court or seek appeals in the state court system,

although he may find that time has run out for him to do so.



                                             ORDER

       IT IS ORDERED that these cases are REMANDED to the Circuit Court for Dunn

County, Wisconsin.

       Entered August 20, 2019.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 3
